By the COURT.
The finding that the defendant, B. Joost, obtained from the plaintiff an assignment of the lease in controversy without consideration and through fraud and deceit is attacked on the ground that it is not justified by the evidence. We have carefully examined that which is relied on to sustain that finding, and have come to the conclusion that there is some evidence tending to support it. Such being the case, we cannot disturb the order denying the motion for a new trial.
No error appearing in the record, the judgment and order are affirmed.